Citation Nr: 9906227	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  93-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1. Entitlement to service connection for psychiatric 
disability.  
2. Entitlement to a rating in excess of 20 percent for left 
wrist disability.  
3. Entitlement to a permanent and total rating for pension 
purposes.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1970 to June 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
Board remanded the case to the RO in December 1994 and 
February 1996.  In October 1998, the veteran testified before 
the undersigned Member of the Board at a hearing in 
Washington, D.C.  The veteran is unrepresented in his appeal.  

Review of the record shows that the veteran filed his 
original claim for service connection for left wrist 
disability in July 1974.  At a VA examination in August 1974, 
he gave a history of having his left wrist broken in service 
in February 1973.  VA X-rays showed minimal increased density 
at the distal radius and a small bony fragment below the 
distal ulna.  The radiologist stated that this probably 
represented an old fracture of the distal radius and styloid 
process of the ulna.  The radiologist's impression was healed 
Colles' fracture.  After physical examination, the clinical 
examiner diagnosed the veteran as having deformity, healed 
Colles' fracture, left wrist with non-union of ulnar styloid.  
In an October 1974 rating decision, the RO granted service 
connection for deformity of healed "Callous" fracture left 
wrist with non-union of ulnar styloid and assigned a 10 
percent rating under Diagnostic Code 5212 effective from the 
day following the veteran's separation from service.  The 
veteran contends that the rating decision was clearly and 
unmistakably erroneous in that the nonunion of the ulna 
required a 20 percent rating under Diagnostic Code 5211.  In 
addition, he contends that later rating decisions that 
continued the originally assigned 10 percent rating under 
Diagnostic Code 5211 were also clearly and unmistakably 
erroneous.  These matters have not been addressed by the RO, 
and the Board refers them to the RO for appropriate action.  

In its April 1998 rating decision, the RO granted service 
connection for degenerative changes of the left elbow 
effective April 22, 1997, and assigned a 10 percent rating 
from that date.  In May 1998, the veteran filed his notice of 
disagreement with the assigned rating and the effective date.  
The Board refers these matters to the RO so that a statement 
of the case may be issued.  

The Board also notes that the claims files include a copy of 
a letter to the veteran from the Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The 
letter is dated June 19, 1998, and informs the veteran that 
the RO&IC did not approve his application for Service 
Disabled Veterans Insurance (RH).  The claims files also 
include a copy of a VA Form 21-4138 received at the Board in 
June 1998 in which the veteran stated that he appealed the 
determination of the RO&IC and referred to the RO&IC letter.  
The RO should refer this matter to the RO&IC for appropriate 
action.  

In late October 1998, the Board received the veteran's 
statement alleging there was clear and unmistakable error in 
the Board's decision dated in November 1980.  This matter is 
referred to the Director of the Board's Administrative 
Service so that the veteran may be notified of newly 
promulgated regulations implementing statutory provisions 
concerning challenges to Board decisions on the basis of 
clear and unmistakable error.  See 64 Fed. Reg. 2134-2141 
(1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the issues decided herein has been obtained.  
2. The veteran underwent an assault and traumatic injury of 
his left wrist in service.  
3. Medical evidence of record establishes the presence of 
chronic adjustment disorder related to the traumatic 
incident; in addition, there is a clear diagnosis of post-
traumatic stress disorder (PTSD), and medical evidence 
establishes that the PTSD is due to the stressor of the 
assault and traumatic injury of the left wrist in service.  
4. The veteran's left wrist disability is manifested 
primarily by nonunion in the lower half of the ulna and a 
healed fracture of the radius with degenerative changes of 
the wrist accompanied by intermittent episodes of limited 
and painful motion.  


CONCLUSIONS OF LAW

1. Acquired psychiatric disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  
2. The criteria for a 30 percent rating for left wrist 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5211 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in November 1977, the RO denied 
service connection for a nervous condition.  The veteran 
appealed, and, in a final decision dated in November 1980, 
the Board denied entitlement to service connection for 
psychoneurosis.  In a rating decision dated in October 1990, 
the RO determined that evidence added to the record did not 
provide a new factual basis for allowing the claim, and the 
veteran appealed.  In a decision dated in December 1994, the 
Board concluded that evidence received in connection with the 
veteran's application to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder was 
new and material and permitted the reopening of the claim.  
In December 1994 and February 1996 the Board remanded the 
claim to the RO for additional development and adjudication 
of the claim on a de novo basis.  The RO denied the claim, 
and the case has been returned to the Board.  

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for psychiatric disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim is at least plausible.  
Further, the Board is satisfied that relevant facts 
sufficient to reach an equitable decision have been 
adequately developed and that no further assistance with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).  

The veteran contends that he has an acquired psychiatric 
disability that originated in service.  He asserts that his 
psychiatric disorder stems from an incident in service in 
which he sustained a fracture of his left wrist when he was 
assaulted by military police.  

Available service medical records show that in February 1973 
the veteran received emergency room treatment at a dispensary 
at an Air Force base in Germany for fracture of the right 
wrist reportedly sustained when the veteran was forcibly 
restrained after attempting to evade apprehension.  Service 
records show that in June 1973 the veteran requested 
curtailment of his overseas tour.  He stated that his 
character and personal pride had been damaged by an 
unprecedented raid on his barracks quarters by security 
police and that as a result of the raid he received a broken 
arm, which was in a cast for 8 weeks.  He stated that in 
addition a front tooth was badly chipped and he had been 
under an administrative hold for the past 3 months.  In a 
chronological medical record dated in July 1973, it was noted 
that the veteran was still having problems with situational 
anxiety.  At that time, the Chief of Clinic Services stated 
that he found an indication of an emotional lability because 
of the events that happened to the veteran.  

In a statement dated later in July 1973, the Chief of Clinic 
Services stated that the veteran had received treatment for 
his broken arm and chipped tooth.  He stated that clinic 
physicians had followed the veteran for situational anxiety.  
He further stated that it seemed evident that this anxiety 
was a direct result of the injury plus subsequent harassment 
and ridicule from other people on the base.  The physician 
recommended the veteran's removal from the environment.  

The record includes a letter dated in May 1976 from Bruce L. 
Danto, M.D., who reported that he had interviewed the 
veteran.  The veteran reported his personal history including 
having been assaulted and injured by security police in 
service.  Dr. Danto stated that he did a psychiatric 
evaluation and that diagnostically the veteran suffered from 
an anxiety reaction associated with some resentment.  Dr. 
Danto stated that he felt that the veteran's condition was 
causally connected to the beating in service and that there 
was some disability on the basis of his injured left arm and 
nervousness.  Other post-service medical records show that at 
VA neuropsychiatric examinations in March 1975 and August 
1977 the veteran was diagnosed as having passive-aggressive 
personality disorder.  Letters from a VA psychologist dated 
in 1977 indicate that from January to May 1977 the veteran 
received treatment for problems of anger, anxiety, depression 
and insomnia.  A VA hospital summary shows that the veteran 
was hospitalized in March 1998 with the complaint of dull 
tightness in the mid precordium.  In the reported history, 
the physician noted that the veteran was a known case of 
anxiety neurosis.  

In a letter dated in February 1991, a VA psychiatrist and a 
VA social worker reported that the veteran had been an active 
participant in a VA outpatient Mental Hygiene Clinic program 
for approximately 16 years in a desperate attempt to 
psychologically work through the trauma and residual 
complications of an incident in February 1973 when his 
commanding officer ordered two sergeants to break the 
veteran's left wrist and arm.  The record includes VA 
hospital discharge summaries showing the veteran was 
hospitalized from October 1990 to November 1990, from January 
1991 to February 1991 and from April 1991 to May 1991.  He 
was admitted in October 1990 complaining of feeling 
depressed.  He stated that that he had lost his job recently 
and complained of nightmares and flashbacks about his arm 
being broken in service by fellow servicemen on orders of his 
commander.  The veteran stated that he lost his job because 
he could not work with the arm that was broken and he said he 
became emotionally upset whenever he thought about it.  The 
final diagnosis was dysthymic disorder and substance abuse, 
cocaine.  In January 1991, the veteran was hospitalized with 
complaints of depression, and during hospitalization received 
orthopedic and cardiology treatment and evaluations.  During 
hospitalization from April to May 1991, the veteran reported 
feeling depressed and frustrated secondary to his arm injury 
and stated that he was having recurrent recollections of the 
event.  He also reported auditory hallucinations and paranoid 
thinking.  The Axis I diagnosis was psych disorder, 
unspecified, and depressive disorder, unspecified.  The Axis 
II diagnosis was borderline personality traits.  

At a hearing at the RO in May 1991 the veteran testified that 
he continued to have dreams of being assaulted and attacked 
in service and said that every day when he looked at his left 
arm he had a problem with why this had happened to him.  

In a letter dated in May 1991 a VA psychologist noted that 
the veteran had been hospitalized since early April 1991.  
She stated that the veteran had had psychological 
difficulties resulting from a traumatic incident in service 
in February 1973.  The psychologist also stated that the 
veteran had been participating in group therapy and from 
being in treatment appeared to have gained insight regarding 
his behavior and thoughts.  

In a letter dated in December 1995, a VA psychiatrist stated 
that the veteran was under her care for treatment of post-
traumatic stress disorder (PTSD) and depression.  She stated 
that the veteran was unable to work due to injury to his left 
arm in service and due to his symptoms of PTSD and 
depression.  

In the February 1996 remand, the Board requested that the 
veteran be scheduled for a psychiatric examination by a board 
of 2 psychiatrists who had not previously examined him.  The 
Board requested that the examiners answer questions as to 
whether the veteran had an acquired psychiatric disorder as 
distinguished from a personality disorder, drug use, or no 
psychiatric impairment.  Further, if it was determined that 
the veteran had an acquired psychiatric disorder, the Board 
asked whether there was any medical basis to attribute the 
acquired psychiatric disorder to the in-service event in 
which the veteran claimed he was wrongly attacked by military 
police or whether it was related to other life situations.  

A board of 2 physicians conducted a VA psychiatric 
examination in April 1996.  In the examination report the 
physicians noted that the veteran reiterated the stress in 
service in February 1973 when his roommate was ordered out of 
their room, men came in and under the order of a superior 
broke his arm and broke some of this teeth.  The veteran said 
he had had arm problems ever since and that he had problems 
separating the physical from the emotional condition.  In the 
examination report, the physicians noted that the veteran 
said he developed a bad addiction to cocaine in 1988 for 
about a year.  They reported that in a hospital admission 
from January to February 1991 there was noted a past history 
of 'IVDA' (intravenous drug abuse).  After examination, the 
Axis I diagnosis was dysthymia.  The Axis II diagnosis was 
sociopathic and substance-dependent personality traits; rule 
out paranoid personality traits.  The physicians stated they 
believed the etiology of the dysthymia to be the effect of 
chronic withdrawal from IVDA and other substance abuse.  They 
said there did not appear to be adequate evidence to form any 
medical basis to attribute the acquired psychiatric disorder 
to the inservice event described by the veteran.  

In June 1996, the RO received from the veteran a VA Form 21-
4138 and a copy of a June 1996 letter he had written to his 
senator.  In those documents, the veteran asserted that the 
April 1996 psychiatric examination was contrary to the 
Board's remand in that one of the examiners had seen him 
before and had in fact admitted him to the VA hospital twice 
in 1991.  The veteran noted that the April 1996 examination 
report indicated that his problems were the result of his 
"withdrawal from IDVA and other substances"  The veteran 
asserted that in making this statement the physicians 
improperly relied on an incorrect hospital summary.  The 
veteran enclosed a copy of a May 1991 letter from the 
Director of the Allen Park VA medical center in which he 
stated that the notation "past history of IDVA" and other 
incorrect information had been deleted from his VA hospital 
summary for hospitalization from January to February 1991.  

In a letter dated in December 1996, a VA psychiatrist stated 
that the veteran was under her care for PTSD and Depressive 
Disorder, NOS.  She stated that the veteran had suffered a 
traumatic injury to his left wrist in 1973 and that this 
injury occurred when the veteran was assaulted by military 
police.  She said the veteran's symptoms of PTSD included 
flashbacks, nightmares, hypervigilance and impaired trust in 
others.  

In a letter to the veteran dated in March 1997, the Director 
of the Detroit RO acknowledged that the Board remand had 
requested that the veteran be examined by psychiatrists who 
had not previously examined him and stated that a new 
examination would be scheduled.  

In April 1997 the veteran underwent a psychiatric examination 
by a board of two physicians who had not previously examined 
him.  In the report, the physicians reviewed the veteran's 
military, medical and psychiatric history.  After 
examination, the physicians stated the Axis I diagnoses were: 
adjustment disorder with mixed emotional features (anxiety 
and depression), chronic; chronic tobacco use disorder; some 
evidence of post-traumatic stress disorder; and history of 
cocaine and marijuana abuse in remission.  The Axis II 
diagnoses were:  passive aggressive personality disorder; and 
history of antisocial behavior.  In an addendum dated in July 
1997, the physicians stated that the veteran had acquired 
psychiatric disorders including:  adjustment disorder, 
chronic, with mixed (anxiety and depression) features, 
chronic tobacco use disorder and some evidence of post-
traumatic stress disorder with delayed onset.  They stated 
that many factors appeared to be related to the development 
of the acquired psychiatric disorder and said that the 
traumatic event in February 1973 seemed to have certain 
significance in this case due to the context in which it 
occurred and the body-image problems it generated.  

In an August 1997 memorandum, the RO requested that the Chief 
of the Medial Administration Service at the VA medical center 
in Detroit review the April 1997 examination results and 
state whether all diagnostic criteria for post-traumatic 
stress disorder under DSM III and DSM IV were met.  In a 
response dated in September 1997, one of the physicians who 
examined the veteran in April 1997 stated that the impression 
at that time of "some evidence of post-traumatic stress 
disorder" could be established on the basis of the veteran 
having been exposed to a traumatic event with resultant left 
wrist injury and permanent disability and the veteran's 
allegations of intrusive recollections of the traumatic event 
and related distressing dreams.  The physician stated that 
the examination in April 1997 did not establish the presence 
of all diagnostic criteria of what is identified as post-
traumatic stress disorder.  

In a letter dated in March 1998, the veteran's VA treating 
psychiatrist stated that the veteran had been under her care 
since December 1995.  She stated that the veteran's diagnosis 
was PTSD related to the assault he suffered while in military 
service in 1973, chronic depressive disorder, NOS, and 
chronic pain with impaired mobility and strength in his left 
arm, as residual injury from his assault.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With respect to 
PTSD, 38 C.F.R. § 3.303(f) applies specifically to the 
adjudication of claims for service connection and provides in 
pertinent part that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Under the governing statutory 
and regulatory provision, if the claimed stressor is not 
related to the veteran's participation in combat, his lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor and must be supported by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
138, 147 (1997); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In the Board's judgment, the requirements for service 
connection for an acquired psychiatric disability have been 
met.  The April 1997 examination report provides a current 
diagnosis of chronic adjustment disorder, and the physicians 
who conducted the examination included the February 1973 in-
service traumatic event as among the factors related to the 
development of the chronic adjustment disorder.  The 
physicians also stated there was some evidence of PTSD on the 
basis of the veteran having been exposed to a traumatic event 
with resultant left wrist injury and permanent disability and 
the veteran's allegations of intrusive recollections of the 
traumatic event and related distressing dreams.  They did 
conclude that the April 1997 examination did not establish 
the presence of all diagnostic criteria of PTSD.  The Board, 
however, gives greater weight to the statements of the 
veteran's VA psychiatrist who has treated him since late 
1995.  She has consistently reported that she has diagnosed 
the veteran as having PTSD.  In this regard, she has stated 
that the veteran's symptoms include flashbacks, nightmares, 
hypervigilance and impaired trust in others, and she has 
reported that the veteran's PTSD is related to the assault he 
suffered while in military service in 1973.  The history of 
the stressor given by the veteran at VA examinations and his 
hearing testimony about the stressor, are, in the Board's 
judgment, corroborated by the veteran's service medical 
records and administrative records.  Those records show that 
in service in February 1973 the veteran sustained a fracture 
of the left wrist in what he described in his in-service 
request for curtailment of his overseas tour as a raid on his 
barracks quarters by security police.  The in-service records 
confirm that the veteran was followed for anxiety said by the 
Chief of Clinic Services to be the direct result of the 
injury plus subsequent harassment and ridicule from others on 
the base.  Under the circumstances, the Board finds that 
there is credible supporting evidence that the claimed in-
service stressor occurred.  As a board of psychiatrists has 
related chronic adjustment disorder at least in part to the 
traumatic event in service and the essential elements 
required for service connection for PTSD under 38 C.F.R. 
§ 3.304(f) have been met, service connection for acquired 
psychiatric disability, including chronic adjustment disorder 
and PTSD, is warranted.  

Left wrist disability

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for his service-connected left 
wrist disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is at least plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence pertaining to 
the history of the veteran's service-connected left wrist 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Fransico v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (Rating Schedule) (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the assigned rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet. App. at 58.  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69 
(1998).  

The veteran filed his increased rating claim in August 1990, 
and VA outpatient records show that in August 1990 he 
complained of intermittent pain and paresthesia in the left 
hand, into the left elbow, shoulder and neck.  The veteran 
reported that his symptoms had been worse since he had 
slipped on scaffolding in his construction job.  On 
examination, the left wrist had limited pronation, 
supination, flexion and extension.  X-rays reportedly showed 
malunion of the distal radius with dorsal translocation of 
the carpus, ulnar plus.  The plan included obtaining a wrist 
splint and consideration of a procedure on the distal radio-
ulnar joint or a corrective osteotomy of the distal radius.  
When the veteran was seen in September 1990, there was left 
wrist palmar flexion to 20 degrees and dorsiflexion to 45 
degrees.  

During the veteran's VA hospitalization from October 1990 to 
November 1990 he complained of left arm pain and the 
orthopedics resident reportedly recommended vocational 
rehabilitation.  While hospitalized from January 1991 to 
February 1991, the veteran complained of left wrist pain, and 
a short arm cast was applied in late February 1991.  In an 
August 1991 memorandum, a VA orthopedic section staff 
physician explained that during the hospitalization the 
veteran complained that his left wrist was so painful that he 
wished to have it fused, even though he would not be able to 
move the wrist.  The physician stated that after X-rays, a 
bone scan and examination, consultants felt that a wrist 
fusion was not indicated, but, because the veteran felt more 
comfortable in a cast, the cast was applied for his comfort.  

VA outpatient records show that in March 1991 the veteran 
reported that the cast had helped but did not solve his left 
wrist pain problem.  On examination, there was tenderness of 
the dorsal wrist.  The ulnar styloid was non-tender.  The 
physician stated that review of X-rays showed minimal 
evidence of arthritis, except anterior radial sharpening.  
The physician stated that if a bone scan showed evidence of 
arthritis, he would at least consider fusion, otherwise he 
would try a TENS unit, occupational therapy and prolonged 
casting.  The discharge summary for the veteran's VA 
hospitalization from April to May 1991 shows that he was seen 
by orthopedics and a bone scan was done.  The scan showed 
focal uptake within the left hamate and lunate and focal 
uptake within both first carpometacarpal joints, compatible 
with degenerative changes.  

The veteran received a pass from the hospital to attend a 
hearing at the RO in May 1991.  He testified that he 
continued to suffer from swelling and pain in his left wrist 
and that the cast he was wearing had been put on in February 
1991 to immobilize his left wrist.  Three days after hospital 
discharge in May 1991, the veteran was seen in a VA 
orthopedics clinic and the veteran said he was comfortable in 
the cast and still wanted fusion of his left wrist.  The 
physician noted the bone scan results and stated that he was 
very dubious about the indications for a fusion.  Clinical 
records from Wayne County jail dated from May 1991 to July 
1991 show that the veteran continued to wear the left short 
arm cast during that time.  

After release from incarceration in November 1995, the 
veteran was examined by the Michigan Department of Social 
Services in December 1995.  X-rays reportedly showed 
degenerative joint disease of the left wrist, and examination 
findings included pain with motion of the left wrist.  The 
following day, in late December 1995, the veteran was seen at 
a VA orthopedic clinic.  On examination, range of motion of 
the left wrist was palmar flexion to 80 degrees, dorsiflexion 
to 80 degrees, radial deviation to 23 degrees and ulnar 
deviation to 42 degrees.  

In the report of a Magnetic Resonance Imaging (MRI) study of 
the left wrist at Harper Hospital in March 1996, the 
radiologist stated that irregularity and increased signal 
within the triangular fibrocartilage complex suggested 
degenerative change.  The impression was damaged triangular 
fibrocartilage complex and intercarpal degenerative changes 
specifically involving the capitohamate articulation.  

X-rays of the left wrist taken at Mercy Hospital in March 
1996 showed irregularity in the distal shaft of the left 
radius consistent with old healed fracture changes.  The 
radiologist stated there was a small density near the left 
ulnar styloid process, which could be related to old fracture 
or ossicle.  He also noted sclerotic changes in the 
subchondral bone of the distal left radius.  On clinical 
examination, there were tenderness and swelling of the left 
wrist.  There was full range of motion of the left wrist 
passively.  The veteran was wearing a cock-up wrist splint.  
The diagnosis was degenerative arthritis of the left wrist, 
gross trauma related.  

A VA X-ray report dated in April 1996 shows that X-rays of 
the left wrist were taken in March 1996.  The radiologist's 
impression was old healed fracture involving the distal left 
radius and old ununited fracture of the distal left ulna.  

The veteran underwent a VA orthopedic examination in April 
1996.  The physician noted that at the veteran's request he 
had been placed in a short arm cast after getting the MRI 
showing hamate degenerative changes.  The physician stated 
that the veteran was placed in a cast at the veteran's 
request and for his comfort.  The physician reported that a 
week prior to the examination, before the casting, the 
veteran demonstrated pronation of the left forearm to 70 
degrees and supination to 70 degrees.  The physician 
commented that restriction was in the distal radial ulnar 
joint.  The range of left wrist motion was palmar flexion to 
60 degrees, dorsiflexion to 60 degrees, radial deviation to 
18 degrees and ulnar deviation to 40 degrees.  Noting the 
results of the MRI of the left wrist, the physician's 
impression was distal radial ulnar dysfunction with minor 
degenerative changes, left.  

VA outpatient records show that the cast was removed in mid-
June 1996.  On removal, there was tenderness over the distal 
radius.  There was left wrist palmar flexion to 15 degrees 
and there was dorsiflexion to 25 degrees.  Motor strength of 
the left wrist was 4/5 on extension and flexion.  There was 
full pronation of the forearm, and there was supination to 45 
degrees.  The impression was left wrist triangular 
fibrocartilage complex tenderness and degenerative joint 
disease capitohamate.  

At a VA examination in June 1996, shortly after removal of 
the left arm cast, the wrist was found to be mildly swollen 
and very tender to palpation.  Palmar flexion of the wrist 
was 35 degrees, and dorsiflexion was 30 degrees.  Radial 
deviation was 25 degrees, and ulnar deviation was 20 degrees.  
The veteran pronated normally, but he could not supinate 
completely without rotating the shoulder to complete the 
movement.  The physician stated that radiologic examination 
of the left wrist revealed an old healed fracture of the 
distal left radius and an ununited fracture of the distal 
left ulna.  In a memorandum dated in September 1996, the 
physician who performed the June 1996 VA examination stated 
that the veteran had an ununited fracture of the ulnar 
styloid and that the styloid process is a portion of the 
ulna.  

A progress note from Detroit Receiving Hospital University 
Health Center dated in October 1996 shows that the veteran 
was seen with complaints of ulnar-sided wrist pain generally 
and occasional radial-sided wrist pain.  He also complained 
of decreased wrist flexion.  He complained of pain when he 
flexed and extended his wrist against pressure.  X-rays 
reportedly showed malunion of the distal radius on the left 
with shortening of 3 to 4 millimeters along with radial 
inclination and volar tilt.  On physical examination, there 
was some pain to palpation over the ulnar aspect of the left 
wrist with minimal pain over the radial aspect.  There was no 
effusion or swelling.  Left wrist palmar flexion was 
approximately 50 degrees, and left wrist dorsiflexion was 
approximately 50 degrees.  Left wrist flexion strength and 
dorsiflexion strength were 4/5, slightly decreased when 
compared to the right side.  The assessment was malunion, 
distal radius, with ulnar-sided wrist pain, early arthritic 
changes and arthritic pain.  It was noted that the veteran 
had significant shortening of the radius causing significant 
pain.  

When seen at the VA orthopedic clinic in April 1997, the 
veteran complained of left wrist pain.  There was full 
pronation, but he could not achieve the last 20 degrees of 
supination.  Dorsiflexion was 20 degrees, and palmar flexion 
was 22 degrees.  In May 1997, dorsiflexion was reported as 50 
degrees and palmar flexion was reported as 50 degrees.  There 
was supination to 30 degrees and pronation to 90 degrees.  
The examiner noted tenderness dorsally and at the radial 
ulnar joint.  X-rays reportedly showed 30 degrees dorsal 
angulation of the radius, 4 millimeters shortening and 11 to 
12 degrees inclination.  In progress notes dated later in May 
1997 and in June 1997, it was noted that the veteran had been 
presented at the VA conference in May 1997 and that it was 
concluded that surgical intervention was unlikely to help in 
the veteran's symptoms of pain.  In June 1997, there were 
left forearm pronation to 70 degrees and supination to 85 
degrees.  In a June 1997 report of the orthopedic conference, 
it was stated that a board-certified orthopedic hand surgeon 
examined the veteran before the group.  The left wrist 
demonstrated full range of motion, and wrist extension was 
within normal limits.  There was no loss of muscle bulk of 
the left upper extremity, and hand grips were equal, 
bilaterally.  The conference report states that radiology 
findings were minimal Colles' deformity, with no degenerative 
changes.  The conclusion was no objective findings, high 
level of supratentorial overlap.  The conference report also 
indicates that the veteran was not a surgical candidate, 
there was no evidence of disability and there was no need for 
further treatment or work-up.  

At a VA orthopedic examination in September 1997, the veteran 
complained of left wrist pain with radiation of the pain 
toward the elbow.  On examination of the left wrist, there 
was mild radial deviation of the wrist with minimal swelling 
over the ulnar side.  There was no tenderness.  There were 
dorsiflexion to 90 degrees, palmar flexion to 70 degrees, 
radial deviation to 15 degrees and ulnar deviation to 20 
degrees.  There were left forearm pronation to 85 degrees and 
supination to 85 degrees.  The physician stated that X-rays 
taken in September 1997 showed minor tilting of the distal 
radius with shortening, and there appeared to be minute 
evidence of soft tissue calcification near the tip of the 
ulnar styloid process.  The physician quoted the report of an 
MRI study of the left wrist and stated that it was his 
opinion that the veteran had a symptomatic left wrist with a 
possible old tear of the triangular fibrocartilage of the 
radial ulnar joint as well as minor injury to the other 
carpal ligament.  He stated that this had resulted in minimal 
swelling on the ulnar side of the wrist joint with some 
limitation of motion and pain, especially on rotation.  

At the hearing in October 1998, the veteran testified that 
when he rolled over while sleeping or when he tried to use 
his left wrist to support something, he felt constant pain 
and numbness in his left wrist.  

Review of evidence outlined above shows that the veteran's 
left wrist disability is manifested primarily by nonunion of 
the lower half of the ulna and a healed fracture of the 
radius with degenerative changes of the wrist accompanied by 
intermittent episodes of limited and painful motion.  The 
left wrist involves the veteran's minor extremity as 
examination reports have indicated that he is right handed.  

During the course of the appeal the RO granted an increased 
rating from 10 to 20 percent for the veteran's left wrist 
disability and assigned the rating under Diagnostic Code 
5211.  Under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5211, nonunion in the lower half of the ulna of the 
major or minor extremity warrants a 20 percent rating.  In 
the minor extremity, nonunion in the upper half of the ulna 
with false movement, loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity warrants a 30 
percent rating.  Id.  

Other potentially applicable diagnostic codes under which 
left wrist disability may be rated include Diagnostic Code 
5212.  Under that code, malunion of the radius with bad 
alignment involving either the major or minor extremity 
warrants a 10 percent rating.  For the minor extremity, 
nonunion in the lower half of the radius with false movement, 
but without loss of bone substance or deformity warrants a 20 
percent rating.  For the minor extremity, nonunion in the 
lower half of the radius with false movement, loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.  

Full range of motion of the wrist includes dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees and radial deviation to 20 degrees; forearm pronation 
ranges from 0 degrees to 80 degrees, and forearm supination 
ranges from 0 degrees to 85 degrees.  38 C.F.R. § 4.71a, 
Plate I (1998).  Limitation of dorsiflexion of either wrist 
to less than 15 degrees or limitation of palmar flexion of 
either wrist in line with the forearm warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Ankylosis 
of the wrist warrants higher ratings. Ankylosis is considered 
to be unfavorable when the joint is fixed in any degree of 
palmar flexion, or with ulnar or radial deviation; 
unfavorable ankylosis of the wrist of the minor extremity 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  Ankylosis in any position other than extremely 
unfavorable, unfavorable or favorable warrants a 30 percent 
rating.  Ankylosis is considered to be favorable when the 
joint is fixed in 20 degrees to 30 degrees dorsiflexion; 
favorable ankylosis of the wrist of the minor extremity 
warrants a 20 percent rating.  Id.  The note to Diagnostic 
Code 5214 explains that extremely unfavorable ankylosis of 
the wrist will be rated as loss of use of the hand under 
Diagnostic Code 5215.  

Limitation of supination of the forearm of the minor 
extremity to 30 degrees or less warrants a 10 percent rating.  
Limitation of pronation of the forearm of the minor extremity 
warrants a 20 percent rating if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation or if motion is lost beyond the middle of the arc.  
Bone fusion with loss of supination and pronation of the 
forearm of the minor upper extremity warrants a 20 percent 
rating if the hand is fixed near the middle of the arc or in 
moderate pronation or is fixed in full pronation.  A 30 
percent rating requires that the hand be fixed in supination 
or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

It is the Board's judgment that as the nonunion of the ulna 
allows a higher rating under Diagnostic Code 5211 than does 
the malunion of the radius under Diagnostic Code 5212, that 
the left wrist disability is properly rated as impairment of 
the ulna under Diagnostic Code 5211.  Nonunion of the ulna 
warrants a 20 percent rating under that code.  In the absence 
of nonunion in the lower half of the radius with loss of bone 
substance and marked deformity, no higher rating may be 
assigned under Diagnostic Code 5212.  Although the reported 
ranges of motion of the left wrist do not allow for an 
increased rating under limitation of motion diagnostic codes, 
the Board notes that the medical evidence shows arthritic 
changes of the left wrist reported as residuals of trauma and 
that functional impairment is manifested by episodes of 
limitation of motion, painful motion, swelling and slight 
weakness of the left wrist.  Based on the additional 
functional impairment during flare-ups or repeated use and 
with consideration of motion limitations in multiple planes, 
including ulnar and radial deviation as well as dorsiflexion, 
palmar flexion, supination and pronation at various times, 
the Board concludes that with the application of 38 C.F.R. 
§§ 4.40, 4.45, 4.49 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), the next higher rating of 30 percent may be assigned 
under Diagnostic Code 5211.  

A rating greater than 30 percent is not warranted under any 
potentially applicable diagnostic code.  The only diagnostic 
code that provides for a rating higher than 30 percent for 
disability involving the wrist of a minor extremity is 
Diagnostic Code 5214.  As mentioned earlier, that code is for 
ankylosis, and a 40 percent rating requires unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation.  In the Board's judgment the 
ununited fracture of the ulna and the healed fracture of the 
radius with episodes of limited motion and continuing pain do 
represent significant disability as reflected by a 30 percent 
rating under Diagnostic Code 5211.  There is, however, no 
indication of bony fixation of the veteran's left wrist, and 
his symptoms do not meet, or more nearly approximate, the 
criteria for a 40 percent rating under Diagnostic Code 5214.  
In the Board's judgment, a 30 percent rating under Diagnostic 
Code 5211 fairly represents the degree of impairment 
associated with the veteran's service-connected left wrist 
disability.  

The Board has also considered whether the increased rating 
claim should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1998).  Clearly, due to the chronic 
nature of the left wrist disability, interference with the 
veteran's employment was foreseeable.  However, review of the 
record does not show that any of the veteran's numerous 
hospitalizations has been due to his service-connected left 
wrist disability, and he has been awarded temporary total 
ratings under 38 C.F.R. § 4.30 during periods of treatment 
when there was immobilization of his left wrist by cast.  The 
record does not indicate that the manifestations of the 
veteran's left wrist disability are unusual or exceptional.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for psychiatric disability is granted.  

A 30 percent rating is granted for left wrist disability, 
subject to the applicable criteria governing the payment of 
monetary benefits.  


REMAND

In addition to his service connection and increased rating 
claims, the veteran is seeking entitlement to a permanent and 
total rating for pension purposes.  The veteran contends that 
in addition to his service-connected disabilities, he suffers 
from a heart condition, hypertension and lung problems.  The 
veteran has indicated that he has been denied Social Security 
disability benefits; he states that the Social Security 
Administration decision was based on VA records and that 
those records included the incorrect VA 1991 hospital 
summary.  There is no indication that the RO has attempted to 
obtain records related to the veteran's claim for SSA 
disability benefits, and this should be done.  

The veteran states that he last worked in 1990 doing 
construction work and that he obtained his Bachelor's degree 
in May 1998 through a VA vocational rehabilitation program.  
The veteran's vocational rehabilitation folder is not 
currently with the claims files.  His vocational 
rehabilitation records would be pertinent to his pension 
claim, and should be obtained.  In addition, the Board notes 
that the veteran was last examined for pension purposes in 
March 1998, but the examining physicians did not provide an 
opinion as to what effect the veteran's disabilities have on 
his ability to work.  The Board is of the opinion that 
current examinations should be performed and that the RO 
should explicitly address the extent of pain experienced by 
the veteran and its effect on his employability.  See Fanning 
v. Brown, 4 Vet. App. 225, 229-30 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the veteran's claims files his 
complete VA vocational rehabilitation 
folder.  
2. The RO should contact the veteran and 
request that he identify names, 
addresses and approximate dates of 
treatment of all health care 
providers, VA and non-VA, from whom he 
has recently received treatment for 
any disability he believes contributes 
to his claimed unemployability.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of all medical records 
identified by the veteran which have 
not been obtained previously.  In any 
event, the RO should obtain and 
associate with the claims files all VA 
outpatient records and any hospital 
summaries concerning treatment or 
evaluation the veteran may have 
received since March 1998.  
3. The RO should obtain and associate 
with the claims files copies of all 
SSA decisions regarding the veteran's 
claim(s) for SSA disability benefits 
along with the record, including 
medical reports that were the basis of 
the SSA determination(s).  
4. Thereafter, the RO should arrange for 
VA general medical, orthopedic and 
psychiatric examinations by physicians 
with appropriate expertise to 
determine the current nature and 
severity of all chronic disorders.  
All necessary tests and studies, 
including any other special 
examinations deemed warranted, should 
be conducted, and all findings should 
be reported in detail.  With respect 
to all orthopedic disabilities, the 
orthopedic examiner should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also 
be described.  Each of the examiners 
should comment on the effect of the 
veteran's disabilities on his ability 
to maintain substantially gainful 
employment.  The complete rationale 
for all opinions expressed should be 
provided.  The claims files, including 
a copy of this REMAND, and the 
veteran's VA vocational rehabilitation 
folder must be made available to the 
examiners for review.  
5. Thereafter, the RO should review the 
claims files and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development.  
6. Thereafter, the RO should readjudicate 
the claim for a permanent and total 
disability rating for pension 
purposes.  
In readjudicating the claim current 
ratings should be assigned for each of 
the veteran's disabilities under the 
Rating Schedule.  Roberts. v. 
Derwinski, 2 Vet. App. 387 (1992).  
The RO should consider all pertinent 
diagnostic codes under the Rating 
Schedule and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint and 
38 C.F.R. § 4.59 regarding painful 
motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  
The evaluations assigned for the 
veteran's disabilities that can be 
considered for pension purposes should 
be combined under the combined ratings 
table of the Rating Schedule.  
38 C.F.R. § 4.25 (1998).  The RO 
should then consider whether the 
veteran is unemployable under what the 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court) 
has referred to as the "average 
person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) 
and 38 C.F.R. § 4.15 (1998).  Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  
If the claim for a permanent and total 
disability rating for pension purposes 
remains denied, the RO should consider 
whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1998) and the permanency requirement 
under 38 C.F.R. § 4.17 (1998) are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown v. Derwinski, 2 
Vet. App. 444 (1992).  
If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, 
the RO should again consider whether 
the veteran nevertheless meets the 
criteria for a determination of 
"unemployability" under 38 C.F.R. 
§ 3.321(b)(2) (1998).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The 
Supplemental Statement of the Case should contain an 
explanation of the RO's latest deliberations under all of the 
foregoing criteria of the "average person" and 
"unemployability" standards under which each of the 
veteran's ratable disabilities has been evaluated, if not 
previously provided.  The veteran should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

- 25 -


- 1 -


